DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021, has been entered.
Claims 1-11 are pending. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Publication No. 2014/0310285 A1) in view of Damerow et al. (“Predictive Risk Map” supplied by applicant).

       	Regarding claim 1, 
Chan et al. meets the claim limitations, as follows:
A computer-implemented method, comprising: 
transforming, by a device operatively coupled to a processor (i.e. a computer system 1100)(Fig. 11), a problem model and an at least partially ordered sequence of observations into an artificial intelligence planning problem through a transform algorithm (i.e. FIG. 12 is a block diagram of a framework that transforms various states of data using various functions. Here, the framework shows a problem model and the various states of data (i.e. fact data, information data, hypothesis data and directive data) are partially ordered sequence of observations. )(Fig. 12, para[0059]), wherein the problem model comprises a domain description from a plurality of agents and a durative action (i.e. Domain-specific subclasses can be derived from the classes established to categorize instances of facts, classifications, information, assessments, hypothesis, resolutions, directives, and enactments. For example, the techniques to monitor the health and to respond to the health issues of a computer system need to define the "vital signs" of the system and involve monitoring of vital signs within time series data. Classification functions, assessment functions, resolution functions and enactment function in Fig. 12 can be automated processes and interacted with actors, therefore, they can be viewed as agents.)(Fig. 12, para[0022],[0056]-[0060]), and wherein at least one of the observations of the at least partially ordered sequence of observations is a condition that changes over time (i.e. The time series data can originate from various sensors.  Information contained within time series data is a specific type of fact. For example, seasonal trending techniques can make use of time series data for "vital signs" of a computer system to perform classification of trends. Here seasonal trends change over time.);(para[0060]-[0061]) wherein the plurality of agents comprises an agent operated in accordance with a plan (i.e. capability profiles of the 
classification, assessment, resolution, and enactment functions. For example,  the classification of facts is one of several operations that can be performed by actors or classification machines.  The information classified from fact is a summary of raw data and can include trend, prediction, norm, objective, and state vector. Here a summary of raw data, a trend or prediction and objective are plans.);(Fig. 12, para[0056]-[0060])
determining, by the device, plan information (i.e. information data 1204 and hypothesis data 1206 ) corresponding to the plan using an artificial intelligence planner on the artificial intelligence planning problem (i.e. classification functions 1210 which transform fact data 1202 into information data 1204. Further, assessment functions 1212 which transform information data 1204 into hypothesis data 1206);(Fig. 12, para[0059]) wherein the plan information is determined by the artificial intelligence planner by determining a (i.e. information data and hypothesis data include a figure of merit, which is a quantitative or qualitative value representing confidence level, confidence interval 
translating, by the device, the plan information into information indicative of a solution to the artificial intelligence planning problem (i.e. resolution functions which transform hypothesis data 1206 into directive data 1208. Directives can be carried out by applying enactment knowledge.);(Fig. 12, para[0027],[0059]) 
Chan et al. does not explicitly disclose the following claim limitations:
wherein the plan information is determined by the artificial intelligence planner by determining a posterior probability of the agent operated in accordance with the plan, given the at least partially ordered sequence of observations.
However, in the same field of endeavor Damerow et al. discloses the deficient claim limitations, as follows:
	wherein the plan information is determined by the artificial intelligence planner by determining a posterior probability of the agent operated in accordance with the plan, given the at least partially ordered sequence of observations (i.e. The probability of the future evens is estimated from the current states of the involved scene elements and their future extrapolation using some chosen prediction model. ).(Section II)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chan’s teaching of using probabilities representing information data or hypothesis data as “states” and Damerow’s teaching of posterior probability method for predicting plan, the 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the partially ordered sequence of observations comprises an action condition, and wherein the computer-implemented method further comprises: translating, by the device, the action condition into a second condition that changes over time (i.e. If the observed feature vectors were to change from Normal Memory state to Memory Leak state, the first CARE control cycle may invoke a resolution that issues a directive to collect two heap dumps from the target JVM with a specified time lapse between the dumps. A second CARE control cycle may invoke a classification operation to identify the memory leak site by comparing the histograms of objects in the two heap dumps. Here a second CARE control cycle is a second condition and resolution cycle.).(Fig. 12, para[0063]-[0064],[0069]-[0071])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises an attribute selected from the group consisting of one or more facts (i.e. Fact Data in Fig. 12), an initial state (i.e. the information may indicate that the system health progressed from Memory Leak state to Normal Memory state. , one or more action operators (i.e. Observations, predictions, norms, and/or hypotheses can be used to determine directives--action plans--for dealing with a situation.)(para[0027]), a goal condition (i.e. Objective objects can represent target qualitative values whose attainment should be sought for the observation and prediction objects in order to achieve an overall objective and resolution..)(para[0037]), and a number of agents in the problem model (i.e. The interactions through tacit knowledge of actors are also captured as instances of the application of classification, assessment, resolution, and enactment knowledge.  Here, classification functions, Assessment functions, Resolution functions and enactment functions can be viewed as a number of agents.)(Fig. 12, para[0055]).

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined initial state (i.e. the information may indicate that the system health progressed from Memory Leak state to Normal Memory state. Here, Memory Leak state is initial state. )(para[0063]).

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Chan et al.  meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein a description of the problem model comprises a defined goal condition (i.e. Objective objects can represent target qualitative values whose attainment should be sought for the observation 

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a diverse planning component (i.e. A knowledge-based automated process or human operation applied to such a directive can be labeled as an enactment. More specifically, the system can ask the human being to specify an action plan in the form of one or more directives. Therefore, the combination of a knowledge-based automated process and human operation is a diverse planning method.). (para[0020],[0053])

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a delta planning component (i.e. The difference between an objective and an observation can be classified.  The degree of the difference between an objective and an observation can influence the determination of the directive.).(para[0037])

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a hybrid planning component  (i.e. A knowledge-based automated process or human operation applied to such a directive can be labeled as an enactment. More specifically, the system can ask the human being to specify an action plan in the form of one or more directives. Therefore, the combination of a knowledge-based automated process and human operation is a hybrid planning method.). (para[0020],[0053])

Regarding claim 10, the rejection of claim 1 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 1, wherein the at least partially ordered sequence of observations comprises an unreliable observation (i.e. An algorithm can derive such information from the raw data by filtering and transforming the raw data. Noise and extraneous irrelevant information can be removed from the raw data, leaving only information that is of interest. This implies the raw data is an unreliable observation and need further process due to noise.).(para[0070])

Regarding claim 11, the rejection of claim 10 is incorporated herein. 
Chan et al. meets the claim limitations, as follows:
The computer-implemented method of claim 10, wherein the unreliable observation is an observation selected from the group consisting of an inconsistent observation, a noisy observation, and a missing observation (i.e. An algorithm can derive such information from the raw data by filtering and transforming the raw data. Noise and 

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Publication No. 2014/0310285 A1) in view of Riabov et al. (US Publication No. 2015/0339580 A1) and further in view of 

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Chan et al. does not explicitly disclose the following claim limitations:
The computer-implemented method of claim 1, wherein the determining the plan information comprises determining the plan information employing a top-K planning component.
However, in the same field of endeavor Riabov et al. discloses the deficient claim limitations, as follows:
	determining the plan information employing a top-K planning component (i.e. In the case of top-K quality plans, the planner finds k top-quality plans with respect to the plan costs. ).(para[0007][0066])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Chan’s teaching of Classification-Assessment-Resolution-Enactment (CARE) loop for determining directive actions with Riabov’s teaching of using k-top quality plan as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488